By the General Assembly of Maryland,

Resolved, That the salary of the Chancellor shall be three thousand four hundred dollars during the continuance of the commission of the present chancellor, and no longer; and after the expiration of his commission, such salary shall be provided for the succeeding chancellor as the legislature shall then think proper to fix and establish.
3d March, 1826. By the General Assembly of Maryland, Resolved, That the treasurer of the Western Shore pay unto the order of Theodorick Bland, the sum of three thousand four hundred dollars for his salary as chancellor for the year ending on the sixteenth day of February 1826; and the salary of the present chancellor, as declared by a resolution passed at this session of the General Assembly, shall be paid to him quarterly by the treasurer of the Western Shore, during the continuance of his commission and no longer.